Exhibit 10.1

EXECUTION VERSION

$800,000,000 Aggregate Principal Amount

Pacific Gas and Electric Company

$500,000,000 4.25% Senior Notes due August 1, 2023

$300,000,000 4.65% Senior Notes due August 1, 2028

PURCHASE AGREEMENT

August 2, 2018

GOLDMAN SACHS & CO. LLC

MIZUHO SECURITIES USA LLC

RBC CAPITAL MARKETS, LLC

SMBC NIKKO SECURITIES AMERICA, INC.

As Representatives of the several

Initial Purchasers named in Schedules I-A and I-B attached hereto

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

Ladies and Gentlemen:

Pacific Gas and Electric Company, a corporation organized under the laws of the
State of California (the “Company”), proposes, upon the terms and conditions set
forth in this agreement (this “Agreement”), to issue and sell to Goldman Sachs &
Co. LLC (“Goldman”) and the other several initial purchasers named in Schedules
I-A and I-B hereto (the “Initial Purchasers”), for whom Goldman Sachs & Co. LLC,
Mizuho Securities USA LLC, RBC Capital Markets, LLC and SMBC Nikko Securities
America, Inc. are acting as representatives (in such capacity, the
“Representatives”), (i) $500,000,000 in aggregate principal amount of its 4.25%
Senior Notes due August 1, 2023 (the “2023 Notes”) and (ii) $300,000,000 in
aggregate principal amount of its 4.65% Senior Notes due August 1, 2028
(together with the 2023 Notes, the “Notes”). The Notes will (i) have terms and
provisions that are summarized in the Pricing Disclosure Package and Offering
Memorandum (as defined below), and (ii) are to be issued pursuant to an
indenture dated as of August 6, 2018 (the “Base Indenture”), as amended and
supplemented by the First Supplemental Indenture, dated as of August 6, 2018
(together with the Base Indenture, the “Indenture”), each between the Company
and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
This Agreement is to confirm the agreement concerning the purchase of the Notes
from the Company by the Initial Purchasers.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities



--------------------------------------------------------------------------------

Act. The Company has prepared a preliminary offering memorandum, dated August 2,
2018 (the “Preliminary Offering Memorandum”), pricing term sheets substantially
in the form attached hereto as Schedules II-A and II-B (the “Pricing Term
Sheets”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum and an offering memorandum, dated August 2, 2018 (the
“Offering Memorandum”), setting forth information regarding the Company, the
Notes and the Exchange Notes (as defined herein). The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheets and any of the documents listed on
Schedule III hereto are collectively referred to as the “Pricing Disclosure
Package”. The Company hereby confirms that it has authorized the use of the
Pricing Disclosure Package and the Offering Memorandum in connection with the
offering and resale of the Notes by the Initial Purchasers. “Applicable Time”
means 4:00 p.m. (New York City time) on the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Annual Report”) and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or prior to the date of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be. Any
reference to the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, as amended or supplemented, as of
any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
after the date of the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, and prior to such
specified date. All documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports”.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“Rule
144A”) (each a “QIB”), and (ii) outside the United States to certain persons who
are not U.S. Persons (as defined in Regulation S under the Securities Act
(“Regulation S”)) (such persons are referred to in this agreement as “Non-U.S.
Persons”) in offshore transactions in reliance on Regulation S. As used herein,
the terms “offshore transaction” and “United States” have the meanings assigned
to them in Regulation S. Those persons specified in clauses (i) and (ii) are
referred to herein as “Eligible Purchasers”.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) between the Company and the Representatives to
be dated August 6, 2018 (the “Closing Date”) having substantially the terms
described in the Pricing Disclosure Package. Pursuant to the Registration Rights
Agreement, the Company will agree to file with the Commission under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s

 

2



--------------------------------------------------------------------------------

4.25% Senior Notes due August 1, 2023 (the “2023 Exchange Notes”) and 4.65%
Senior Notes due August 1, 2028 (together with the 2023 Exchange Notes and the
2028 Exchange Notes, the “Exchange Notes”) to be offered in exchange for the
Notes. Such portion of the offering is referred to as the “Exchange Offer”.

2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:

(a) When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A) as
securities of the Company that are listed on a national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) (each, a “General Solicitation”)
was used by the Company, any of its affiliates or any of its representatives
(other than you, as to whom the Company makes no representation) in connection
with the offer and sale of the Notes.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company or any of its representatives (other
than you, as to whom the Company makes no representation) with respect to Notes
sold outside the United States to Non-U.S. Persons, and the Company, any
affiliate of the Company and any person acting on its or their behalf (other
than you, as to whom the Company makes no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.

(e) Each of the Pricing Disclosure Package and the Offering Memorandum, each as
of (i) its respective date (or in the case of the Pricing Disclosure Package, as
of the Applicable Time) and (ii) the Closing Date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act.

(f) Neither the Company nor any other person acting on behalf of the Company has
sold or issued any securities that would be integrated with the offering of the
Notes contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.

(g) No order or decree preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to

 

3



--------------------------------------------------------------------------------

the registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company is contemplated.

(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Offering Memorandum in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Initial Purchaser through the Representatives specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 8(e) hereof.

(i) As of the Applicable Time and the Closing Date, (i) the Pricing Disclosure
Package and (ii) each road show (including the “non-deal” road show dated July
2018 used prior to the launch of the offering of the Notes), if any, when taken
together as a whole with the Pricing Disclosure Package, did not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Pricing Disclosure Package
and any such road show (including the “non-deal” road show dated July 2018 used
prior to the launch of the offering of the Notes) based upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representatives specifically for use therein, it being understood
and agreed that the only such information furnished by or on behalf of any
Initial Purchaser consists of the information described as such in Section 8(e)
hereof.

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Representatives is listed on Schedule III.

(k) Each Free Writing Offering Document listed in Schedule III hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from a Free Writing Offering Document listed in Schedule III hereto in reliance
upon and in conformity with written information furnished to the Company through
the Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

4



--------------------------------------------------------------------------------

(l) The Exchange Act Reports, did not and will not, when filed with the
Commission, contain an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(m) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of California, with
full corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole (a “Material Adverse Effect”).

(n) This Agreement has been duly authorized, executed and delivered by the
Company.

(o) The Registration Rights Agreement has been duly authorized and, on the
Closing Date, the Registration Rights Agreement will have been duly executed and
delivered by the Company; and the Registration Rights Agreement constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
laws and principles of equity affecting the enforcement of creditors’ rights,
including, without limitation, bankruptcy, reorganization, insolvency
arrangement, fraudulent conveyance, moratorium, receivership, assignment for the
benefit of creditors laws or by general equitable principles and except as
rights to indemnification under the Registration Rights Agreement may be limited
by applicable law.

(p) The Indenture has been duly authorized by the Company and, at the Closing
Date, assuming due authorization, execution and delivery by the Trustee, the
Indenture will constitute, a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by laws and principles of equity affecting
the enforcement of creditors’ rights, including, without limitation, bankruptcy,
reorganization, insolvency arrangement, fraudulent conveyance, moratorium,
receivership, assignment for the benefit of creditors laws; and upon the Closing
Date, the Indenture will conform in all material respects to the requirements of
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

(q) The issuance and sale by the Company of the Notes pursuant to this Agreement
have been duly authorized by all necessary corporate action; and, when issued,
authenticated and delivered pursuant to this Agreement against payment of the
consideration therefor specified herein, the Notes will be valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as

 

5



--------------------------------------------------------------------------------

enforcement thereof may be limited by laws or principles of equity affecting
creditors’ rights, including, without limitation, bankruptcy, reorganization,
insolvency, arrangement, fraudulent conveyance, moratorium, receivership,
assignment for the benefit of creditors laws, and will be entitled to the
benefits of the Indenture.

(r) The issuance and authentication by the Company of the Exchange Notes
pursuant to the Indenture and the Exchange Offer provided for in the
Registration Rights Agreement have been duly authorized by all necessary
corporate action; and, if and when issued, authenticated and delivered pursuant
to the Indenture and the Registration Rights Agreement, the Exchange Notes will
be valid and binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as enforcement thereof may be limited by
laws or principles of equity affecting creditors’ rights, including, without
limitation, bankruptcy, reorganization, insolvency, arrangement, fraudulent
conveyance, moratorium, receivership, assignment for the benefit of creditors
laws, and will be entitled to the benefits of the Indenture.

(s) The Company is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Pricing
Disclosure Package and the Offering Memorandum, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended (the “1940
Act”) or a company “controlled” by an “investment company” within the meaning of
the 1940 Act.

(t) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except such as have been obtained from the California
Public Utilities Commission (the “CPUC”), under the Act, under the Trust
Indenture Act or otherwise and such as may be required under the blue sky laws
of any jurisdiction in connection with the purchase and distribution of the
Notes by the Initial Purchasers in the manner contemplated herein and in the
Pricing Disclosure Package and the Offering Memorandum.

(u) Neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any licenses,
certificates, permits and other authorizations which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Offering Memorandum.

(v) None of the issue and sale of the Notes, the execution, delivery and
performance by the Company of the Notes, the Exchange Notes, the Indenture, the
Registration Rights Agreement and this Agreement, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum, the consummation
of any other of the transactions herein contemplated or the performance by the
Company of any of its obligations set forth herein will conflict with or result
in, a breach or violation of: (i) the charter, bylaws or comparable constituent
documents of the Company or any of its

 

6



--------------------------------------------------------------------------------

subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except, in the case of clauses (ii) and (iii) above, for such
conflicts, breaches or violations which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(w) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Pricing Disclosure
Package and the Offering Memorandum present fairly in all material respects the
financial condition, results of operations and cash flows of the Company and its
consolidated subsidiaries as of the dates and for the periods indicated, comply
as to form with the applicable accounting requirements of the Act and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved (except as otherwise noted
therein).

(x) There has not occurred any change in the condition, financial or otherwise,
or in the earnings, business or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Pricing Disclosure Package that
would reasonably be expected to have a Material Adverse Effect.

(y) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) would reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) would reasonably be expected to
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Offering Memorandum (exclusive of any
supplement thereto).

(z) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Pricing Disclosure Package and the Offering Memorandum, is an independent
registered public accounting firm with respect to the Company within the meaning
of the Securities Act and the applicable published rules and regulations
thereunder and of the Public Company Accounting Oversight Board.

(aa) Except as set forth or contemplated in the Pricing Disclosure Package and
the Offering Memorandum, neither the Company nor any of its subsidiaries is
(i) in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of

 

7



--------------------------------------------------------------------------------

hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) owns or operates any real property
contaminated with any substance that is subject to any Environmental Laws,
(iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and there is no investigation pending or, to the Company’s
knowledge, threatened against it or its subsidiaries, that could reasonably be
expected to lead to the making of such a claim.

(bb) The Company does not have any “significant subsidiaries” as defined by Rule
1-02 of Regulation S-X.

(cc) The CPUC has authorized the issuance and sale by the Company of the Notes,
and such authorization is in full force and effect and sufficient for the
issuance and sale of the Notes to the Initial Purchasers.

(dd) The Company and each of its consolidated subsidiaries maintain a system of
internal accounting controls over financial reporting sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.

(ee) The Company maintains “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) and such disclosure controls and procedures
were effective as of the end of the Company’s most recently completed fiscal
quarter.

(ff) To the Company’s knowledge, none of the Company, any of its subsidiaries,
or any director, officer, agent, affiliate or employee of the Company or any of
its subsidiaries is currently the subject of any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not use the proceeds from the sale of the Notes, or
knowingly lend, contribute or otherwise make available such proceeds to any
subsidiary, affiliate, joint venture partner or other person or entity for the
purpose of financing the activities of any person currently the subject of any
U.S. sanctions administered by OFAC.

Any certificate signed by any officer of the Company and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

 

8



--------------------------------------------------------------------------------

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company hereby agrees, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of (i) 99.165% of the
principal amount of the 2023 Notes and (ii) 99.066% of the principal amount of
the 2028 Notes, plus accrued interest, if any, from the Closing Date to the date
of payment the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedules I-A and I-B hereto. The Company shall not be
obligated to deliver any of the securities to be delivered hereunder except upon
payment for all of the securities to be purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company, that such Initial
Purchaser: (i) is a QIB with such knowledge and experience in financial and
business matters as is necessary in order to evaluate the merits and risks of an
investment in the Notes; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; (iii) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D, including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act; and (iv) will not engage in any directed selling efforts within
the meaning of Rule 902 under the Securities Act, in connection with the
offering of the Notes. The Initial Purchasers have advised the Company that they
will offer the Notes to Eligible Purchasers at a price initially equal to (i)
99.765% of the principal amount of the 2023 Notes and (ii) 99.716% of the
principal amount of the 2028 Notes, plus accrued interest, if any, from the date
of issuance of the Notes. Such price may be changed by the Initial Purchasers at
any time without notice.

(c) The Initial Purchasers have not, and prior to the later of (A) the Closing
Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule III hereto, (iii) the Free Writing Offering Documents listed on
Schedule III hereto, (iv) any written communication

 

9



--------------------------------------------------------------------------------

prepared by such Initial Purchaser and approved by the Company in writing, or
(v) any written communication relating to, or that contains the terms of, the
Notes and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(a), 7(b) and 7(c) hereof, counsel to the Company, General Counsel to PG&E
Corporation and counsel to the Initial Purchasers, will rely upon the accuracy
and truth of the foregoing representations, warranties and agreements, and the
Initial Purchasers hereby consent to such reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Skadden,
Arps, Slate, Meagher & Flom LLP, at 10:00 A.M., New York City time, on the
Closing Date. The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date.

5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:

(a) The Company will furnish to the Initial Purchasers, without charge, within
two business days of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as they may
reasonably request.

(b) The Company will prepare the Offering Memorandum in a form approved (such
approval not to be unreasonably withheld or delayed) by the Initial Purchasers
and will not make any amendment or supplement to the Pricing Disclosure Package
or to the Offering Memorandum (other than the Exchange Act Reports) of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

(c) The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or blue sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that,

 

10



--------------------------------------------------------------------------------

in the judgment of the Company or in the reasonable opinion of counsel for the
Initial Purchasers, should be set forth in the Pricing Disclosure Package or the
Offering Memorandum so that the Pricing Disclosure Package or the Offering
Memorandum, as then amended or supplemented, does not include any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary to supplement or amend the
Pricing Disclosure Package or the Offering Memorandum in order to comply with
any law, the Company will forthwith prepare an appropriate supplement or
amendment thereto, and will expeditiously furnish to the Initial Purchasers and
dealers a reasonable number of copies thereof.

(e) The Company will not make any offer to sell or solicitation of an offer to
buy the Notes that would constitute a Free Writing Offering Document without the
prior consent of the Representatives, which consent shall not be unreasonably
withheld or delayed. If at any time following issuance of a Free Writing
Offering Document any event occurred or occurs as a result of which such Free
Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representatives and, if requested by the Representatives,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

(f) The Company will promptly take such actions as the Initial Purchasers may,
from time to time, reasonably request to qualify the Notes for offering and sale
under the securities or blue sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

(g) The Company will not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge, or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any affiliate of the Company or any person in privity with the
Company or any affiliate of the Company), directly or indirectly, including the
filing (or participation in the filing) of a registration statement with the
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act, any debt securities issued or guaranteed by the
Company (other than the Notes) or publicly announce an intention to effect any
such transaction, until the Closing Date; provided that the prior written
consent of the Representatives shall not be required for the sale or remarketing
of tax-exempt bonds issued by a governmental

 

11



--------------------------------------------------------------------------------

authority or body for the benefit of the Company or for issuances of commercial
paper or other debt securities with scheduled maturities of less than one year.

(h) So long as any of the Notes are outstanding, the Company will, if it is not
then subject to Section 13 or 15(d) of the Exchange Act, at its expense, furnish
to the Initial Purchasers, and, upon request, furnish to the holders of the
Notes and prospective purchasers of the Notes, the information required by Rule
144A(d)(4) under the Securities Act (if any).

(i) The Company will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds.”

(j) The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably could be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

(k) The Company will use its best efforts to permit the Notes to be eligible for
clearance and settlement through DTC.

(l) Until the second anniversary of the Closing Date, the Company will not, and
will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Notes that have been acquired by any of
them, except for Notes purchased by the Company or any of its affiliates and
resold in a transaction registered under the Securities Act.

(m) The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes.

(n) In connection with any offer or sale of the Notes, the Company will not
engage, and will cause its respective affiliates and any person acting on its
behalf (other than, in any case, the Initial Purchasers and any of their
affiliates, as to whom the Company makes no covenant) not to engage (i) in any
form of general solicitation or general advertising (within the meaning of
Regulation D or any public offering within the meaning of Section 4(a)(2) of the
Securities Act in connection with any offer or sale of the Notes and/or (ii) in
any directed selling effort with respect to the Notes within the meaning of
Regulation S under the Securities Act, and to comply with the offering
restrictions requirement of Regulation S of the Securities Act.

(o) The Company agrees to comply with all the terms and conditions of the
Registration Rights Agreement and all agreements set forth in the representation
letter of the Company to DTC relating to the approval of the Notes by DTC for
“book entry” transfer.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits and one

 

12



--------------------------------------------------------------------------------

or more versions of the Preliminary Offering Memorandum) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s accountants and counsel); (b) the preparation, printing (including,
without limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Registration Rights Agreement, all blue sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales; (c) the issuance and delivery by the Company of the Notes and any taxes
payable in connection therewith; (d) the qualification of the Notes and Exchange
Notes for offer and sale under the securities or blue sky laws of the several
states and any foreign jurisdictions as the Initial Purchasers may designate
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification); (e)
the furnishing of such copies of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (f) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer; (h) the rating of the
Notes and the Exchange Notes; (i) the obligations of the Trustee, any agent of
the Trustee and the counsel for the Trustee in connection with the Indenture,
the Notes and the Exchange Notes; and (j) the performance by the Company of its
other obligations under this Agreement.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a) Hunton Andrews Kurth LLP shall have furnished to the Initial Purchasers its
written opinion and negative assurance letter, as counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, substantially in
the form of Exhibit A hereto.

(b) The General Counsel of PG&E Corporation shall have furnished to the Initial
Purchasers a written opinion, as General Counsel to PG&E Corporation, addressed
to the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers, substantially in the form of
Exhibit B hereto.

(c) The Initial Purchasers shall have received from Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Initial Purchasers, such opinion or opinions
and negative assurance letter, dated the Closing Date, with respect to the
issuance and sale of the Notes, the Pricing Disclosure Package, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.

(d) The Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Applicable Time and at the Closing
Date, letters (which may refer to letters previously delivered to one or more of
the Representatives), dated

 

13



--------------------------------------------------------------------------------

respectively as of the Applicable Time and as of the Closing Date, in form and
substance satisfactory to the Representatives, confirming that they are
independent accountants within the meaning of the Securities Act and the
Exchange Act and the respective applicable rules and regulations adopted by the
Commission thereunder and stating in effect that:

(i) in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum and reported on by them comply as to form
with the applicable accounting requirements of the Securities Act and the
Exchange Act and the related rules and regulations adopted by the Commission;

(ii) carrying out certain specified procedures (but not an examination in
accordance with generally accepted auditing standards) which would not
necessarily reveal matters of significance with respect to the comments set
forth in such letter; and inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and its
subsidiaries as to transactions and events subsequent to June 30, 2018, nothing
came to their attention which caused them to believe that, with respect to the
period subsequent to June 30, 2018, there were any changes, at a specified date
not more than five days prior to the date of the letter, in the long-term debt
or short-term borrowings of the Company and its subsidiaries or the capital
stock of the Company or decreases in current assets or the shareholders’ equity
of the Company, as compared with the amounts shown on the June 30, 2018
consolidated balance sheet included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, or for the period from July 1,
2018 to such specified date there were any decreases, as compared with the
corresponding period in the preceding year in operating revenues, income before
income taxes or net income of the Company and its subsidiaries, except in all
instances for changes or decreases set forth in such letter, in which case the
letter shall be accompanied by an explanation by the Company as to the
significance thereof unless said explanation is not deemed necessary by the
Representatives; and

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Pricing Disclosure Package and the Offering
Memorandum, including the information set forth under the caption “Ratio of
Earnings to Fixed Charges” in the Pricing Disclosure Package and the Offering
Memorandum, and the information included or incorporated by reference in Items
1, 1A, 6, 7 and 7A of the Company’s Annual Report on Form 10-K and the
information included in “Management’s Discussion and Analysis of Financial
Conditions and Results of Operations” included in any Quarterly Report on Form
10-Q filed by the Company and incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, agrees with the accounting
records of the Company and its subsidiaries, excluding any questions of legal
interpretation.

(e) Subsequent to the Applicable Time, there shall not have been (i) any
material change or decrease specified in the letter or letters referred to in
paragraph (d) of this Section 7 or (ii) any change in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries taken as a whole, whether or not

 

14



--------------------------------------------------------------------------------

arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Pricing Disclosure Package and the Offering
Memorandum the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the judgment of the Representatives, so material and adverse
as to make it impractical or inadvisable to proceed with the offering or
delivery of the Notes as contemplated by the Pricing Disclosure Package and the
Offering Memorandum.

(f) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the Chairman of the Board, the Chief Executive Officer, the
President, any Senior Vice President or the Treasurer and by the Chief Financial
Officer of the Company, dated the Closing Date, to the effect that the signers
of such certificate have carefully examined the Pricing Disclosure Package and
the Offering Memorandum, as well as any road show (including the “non-deal” road
show dated July 2018 used prior to the launch of the offering of the Notes), and
this Agreement and that the representations and warranties of the Company in
this Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(g) Subsequent to the Applicable Time, there shall not have been any decrease in
the rating of any of PG&E Corporation’s or the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined in
Section 3(a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such
rating.

(h) The Notes shall be eligible for clearance and settlement through DTC.

(i) The Company shall have executed and delivered the Registration Rights
Agreement, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Company.

(j) The Company and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by the Company and the Trustee.

(k) On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be canceled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

15



--------------------------------------------------------------------------------

The documents required to be delivered by this Section 7 shall be delivered at
the office of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Initial
Purchasers, at Four Times Square, New York, New York, on the Closing Date.

8. Indemnification and Contribution.

(a) The Company hereby agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, or in any amendment or supplement thereto,
or any road show (including the “non-deal” road show dated July 2018 used prior
to the launch of the offering of the Notes) or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or in any amendment or supplement thereto, or any road show (including the
“non-deal” road show dated July 2018 used prior to the launch of the offering of
the Notes), any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by that Initial Purchaser, affiliate,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the Pricing Disclosure Package or
Offering Memorandum, or in any such amendment or supplement thereto, or any road
show (including the “non-deal” road show dated July 2018 used prior to the
launch of the offering of the Notes), in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have to any Initial
Purchaser or to any affiliate, director, officer, employee or controlling person
of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, its officers and employees, each of its
directors, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof, to which the Company or any such director, officer, employee or
controlling person may become subject, under the Securities Act or

 

16



--------------------------------------------------------------------------------

otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto, or any road show (including the
“non-deal” road show dated July 2018 used prior to the launch of the offering of
the Notes) or (ii) the omission or alleged omission to state in any Free Writing
Offering Document, Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, or in any amendment or supplement thereto,
or any road show (including the “non-deal” road show dated July 2018 used prior
to the launch of the offering of the Notes), any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
such Initial Purchaser furnished to the Company through the Representatives by
or on behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company or any such director, officer,
employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to an indemnified party otherwise than under paragraphs (a) or
(b) above. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party shall have the right to employ counsel to
represent jointly the indemnified party and those other indemnified parties and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought under this Section 8, if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnified party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on

 

17



--------------------------------------------------------------------------------

the one hand, and the indemnifying party, on the other hand, and representation
of both sets of parties by the same counsel would be inappropriate due to actual
or potential differing interests between them, and in any such event the fees
and expenses of such separate counsel shall be paid by the indemnifying party.
No indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and the Initial Purchasers, on the other, from the offering of
the Notes, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by the Company, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company, or the Initial Purchasers,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection

 

18



--------------------------------------------------------------------------------

with investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Notes exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statements with respect to the offering of the Notes by the
Initial Purchasers set forth in (i) the last sentence of the last paragraph on
the front cover of the Offering Memorandum, (ii) in the sections entitled “The
Offering” and “Risk Factors,” the sentences related to the Initial Purchasers’
intention to make a market in the senior notes and (iii) in the section entitled
“Plan of Distribution,” the paragraph related to concessions, reallowances,
stabilization, syndicate covering transactions and penalty bids in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum, in any amendment or supplement thereto, any road show
(including the “non-deal” road show dated July 2018 used prior to the launch of
the offering of the Notes) or in any blue sky application or marketing
materials.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase the Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that, in the opinion of counsel for the Company or
counsel for the Initial Purchasers, may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes. For all purposes in this Agreement, unless the context requires
otherwise, the term “Initial Purchaser” includes any party not listed in
Schedules I-A or I-B hereto that, pursuant to this Section 9, purchases Notes
that a defaulting Initial Purchaser agreed, but subsequently failed, to
purchase.

 

19



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided, however,
that the non-defaulting Initial Purchasers shall not be obligated to purchase
more than 110% of the aggregate principal amount of Notes that they agreed to
purchase on the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company, except that the Company
will continue to be liable for the payment of expenses as set forth in
Sections 6 and 11 and except that the provisions of Section 8 shall not
terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by such Initial Purchaser’s default.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Notes, if at any time prior to such delivery and
payment: (a) (i) trading in the common stock of PG&E Corporation shall have been
suspended by the Commission or the New York Stock Exchange, (ii) trading in any
series of the preferred stock of the Company shall have been suspended by the
Commission or the NYSE MKT LLC, (iii) (A) trading in securities generally on the
New York Stock Exchange shall have been suspended or limited, (B) minimum prices
shall have been established on either of such exchanges, or (C) there shall have
been a material disruption in the clearance or settlement of securities
generally on either of such exchanges which makes it, in the sole judgment of
the Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package or the Offering Memorandum, (b) a banking moratorium shall have been
declared either by Federal, California or New York State authorities, (c) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
which makes it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by this Agreement, the Pricing Disclosure Package or the Offering
Memorandum or (d) there shall have been such a material adverse change in
general economic, political or financial conditions or the financial markets in
the United States which

 

20



--------------------------------------------------------------------------------

makes it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by this Agreement, the Pricing Disclosure Package or the Offering
Memorandum.

11. Reimbursement of Initial Purchasers’ Expenses. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company shall reimburse the
Initial Purchasers severally through the Representatives, on demand for all
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Notes.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchasers, shall be sent by hand delivery, mail,
overnight courier or facsimile transmission to:

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

Attention: Registration Department

Mizuho Securities USA LLC

320 Park Avenue

New York, New York 10022

Attention: Debt Capital Markets

with a copy to:

Office of the General Counsel at:

legalnotices@us.mizuho-sc.com

RBC Capital Markets, LLC

Brookfield Place

200 Vesey Street, 8th Floor

New York, New York 10281

Attention: Transaction Management Group

Facsimile: (212) 658-6137

SMBC Nikko Securities America, Inc.

277 Park Avenue

New York, New York 10172

Attention: Debt Capital Markets

with a copy to:

 

21



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Andrea Nicolas

Facsimile: (917) 777-2964

and with a copy, in the case of any notice pursuant to Section 8(c), to the
Director of Litigation:

Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

Attention: Registration Department

(b) if to the Company, shall be sent by mail, telex, overnight courier or
facsimile transmission to:

with a copy to:

Company’s General Counsel

Pacific Gas and Electric Company

77 Beale Street,

San Francisco, CA 94105

Attention: General Counsel

Fax: (415) 973-6374

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by the Representatives.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company and the Initial Purchasers
contained in this Agreement shall also be deemed to be for the benefit of
affiliates, directors, officers and employees of the Initial Purchasers or the
Company, respectively, and each person or persons, if any, controlling any
Initial Purchaser or the Company, respectively, within the meaning of Section 15
of the Securities Act. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 13, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect,

 

22



--------------------------------------------------------------------------------

regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. The Company and each of
the Initial Purchasers agree that any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection that such party may now or hereafter have
to the laying of venue of any such proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any suit, action or proceeding.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (a) no
fiduciary or agency relationship exists between the Company and any other
person, on the one hand, and the Initial Purchasers, on the other hand; (b) the
Initial Purchasers are not acting as advisors, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
purchase price of the Notes, and such relationship between the Company, on the
one hand, and the Initial Purchasers, on the other hand, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Initial Purchasers may have to the Company shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company; and (e) the Company has consulted its own legal and financial advisors
to the extent it deemed appropriate. The Company hereby waives any claims that
the Company may have against the Initial Purchasers with respect to any breach
of fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

If the foregoing correctly sets forth the agreement between the Company, and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, PACIFIC GAS AND ELECTRIC COMPANY By   /s/ Nicholas M. Bijur  
Name: Nicholas M. Bijur   Title: Vice President and Treasurer

[Signature page to purchase agreement]



--------------------------------------------------------------------------------

Accepted:

By GOLDMAN SACHS & CO. LLC, as Authorized Representative

 

By   /s/ Adam Greene   Name: Adam Greene   Title: Managing Director

By Mizuho Securities USA LLC, as Authorized Representative

 

By   /s/ Okwudiri Onyedum   Name: Okwudiri Onyedum   Title: Managing Director

By RBC Capital Markets, LLC, as Authorized Representative

 

By   /s/ Scott G. Primrose   Name: Scott G. Primrose   Title: Authorized
Signatory

By SMBC NIKKO SECURITIES AMERICA, INC., as Authorized Representative

 

By   /s/ Yoshihiro Satake   Name: Yoshihiro Satake   Title: Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I-A

 

Initial Purchasers

   Principal
Amount of
Notes
to be
Purchased  

Goldman Sachs & Co. LLC

   $ 91,250,000  

Mizuho Securities USA LLC

   $ 91,250,000  

RBC Capital Markets, LLC

   $ 91,250,000  

SMBC Nikko Securities America, Inc.

   $ 91,250,000  

BNY Mellon Capital Markets, LLC

   $ 22,500,000  

MUFG Securities Americas Inc.

   $ 22,500,000  

Samuel A. Ramirez & Company, Inc.

   $ 22,500,000  

TD Securities (USA) LLC

   $ 22,500,000  

The Williams Capital Group, L.P.

   $ 22,500,000  

Apto Partners, LLC

   $ 11,250,000  

Penserra Securities LLC

   $ 11,250,000     

 

 

 

Total

   $ 500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I-B

 

Initial Purchasers

   Principal
Amount of
Notes
to be
Purchased  

Goldman Sachs & Co. LLC

   $ 54,750,000  

Mizuho Securities USA LLC

   $ 54,750,000  

RBC Capital Markets, LLC

   $ 54,750,000  

SMBC Nikko Securities America, Inc.

   $ 54,750,000  

BNY Mellon Capital Markets, LLC

   $ 13,500,000  

MUFG Securities Americas Inc.

   $ 13,500,000  

Samuel A. Ramirez & Company, Inc.

   $ 13,500,000  

TD Securities (USA) LLC

   $ 13,500,000  

The Williams Capital Group, L.P.

   $ 13,500,000  

Apto Partners, LLC

   $ 6,750,000  

Penserra Securities LLC

   $ 6,750,000     

 

 

 

Total

   $ 300,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II-A

PRICING TERM SHEET

Pricing Term Sheet, dated August 2, 2018

To Preliminary Offering Memorandum, dated August 2, 2018

Strictly Confidential

 

LOGO [g442269g0804050343124.jpg]

Pacific Gas and Electric Company

$500,000,000 4.25% Senior Notes due August 1, 2023

 

Issuer:    Pacific Gas and Electric Company Legal Format:    Exempt from
registration under Rule 144A/Regulation S under the U.S. Securities Act of 1933,
as amended Ratings (Moody’s/S&P/Fitch)*:    [Intentionally Omitted] Trade Date:
   August 2, 2018 Settlement Date:    August 6, 2018 (T+2) Security Description:
   4.25% Senior Notes due August 1, 2023 Principal Amount:    $500,000,000
Maturity Date:    August 1, 2023 Coupon:    4.25% Benchmark Treasury:    2.750%
due July 31, 2023 Benchmark Treasury Yield:    2.853% Spread to Benchmark
Treasury:    +145 basis points Yield to Maturity:    4.303% Issue Price:   
99.765% Interest Payment Dates:    February 1 and August 1, commencing
February 1, 2019 Redemption Provisions:   

At any time prior to July 1, 2023 (the date that is one month prior to the
maturity date (the “par call date”)), we may, at our option, redeem the 2023
notes in whole or in part at a redemption price equal to the greater of:

 

•  100% of the principal amount of the 2023 notes to be redeemed; or

 

•  as determined by the Quotation Agent, the sum of the present values of the
remaining scheduled payments of principal and interest on the 2023 notes to be
redeemed that would be due if the 2023 notes matured on the par call date (not
including any portion of payments of interest accrued as of the redemption
date), discounted to the redemption date on a semiannual basis at the Adjusted
Treasury Rate plus 25 basis points,

 

plus, in either case, accrued and unpaid interest to, but not including, the
redemption date.

 

At any time on or after the par call date, we may redeem the 2023 notes, in
whole or in part, at 100% of the principal amount of the



--------------------------------------------------------------------------------

   2023 notes being redeemed, plus accrued and unpaid interest to, but not
including, the redemption date. Denominations:    $100,000/$1,000 CUSIP:   
694308 HZ3 (144A); U69430 AG8 (Reg S) ISIN:    US694308HZ35 (144A); USU69430AG83
(Reg S) Concurrent Debt Offering:    $300,000,000 principal amount of 4.65%
Senior Notes due August 1, 2028 Use of Proceeds:    We expect to use the net
proceeds from this offering and the concurrent debt offering (i) to repay at
maturity $500,000,000 aggregate principal amount of our outstanding Floating
Rate Senior Notes due November 28, 2018, (ii) to repay at maturity $250,000,000
of our outstanding unsecured term loan maturing on February 22, 2019 (the “Term
Loan”) and (iii) for general corporate purposes. As of July 25, 2018, the
interest rate on the Term Loan was 2.67% per annum. Until the aggregate net
proceeds are used for their intended purposes, such proceeds will be used for
general corporate purposes. Registration Rights:    The senior notes will have
registration rights, as more fully described in the Preliminary Offering
Memorandum. Joint Book-Running Managers:   

Goldman Sachs & Co. LLC

Mizuho Securities USA LLC

RBC Capital Markets, LLC

SMBC Nikko Securities America, Inc.

Co-Managers:   

BNY Mellon Capital Markets, LLC

MUFG Securities Americas Inc.

Samuel A. Ramirez & Company, Inc.

TD Securities (USA) LLC

The Williams Capital Group, L.P.

Apto Partners, LLC

Penserra Securities LLC

 

*

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

The senior notes have not been registered under the U.S. Securities Act of 1933
and are being offered only to qualified institutional buyers under Rule 144A and
outside the United States in compliance with Regulation S.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the senior notes or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

You may obtain a copy of the Preliminary Offering Memorandum and Final Offering
Memorandum (when available) for this transaction by calling your sales
representative from (i) Goldman Sachs & Co. LLC, toll free at 1-866-471-2526,
(ii) Mizuho Securities USA LLC, toll free at 1-866-271-7403, (iii) RBC Capital
Markets, LLC, toll free at 1-866-375-6829 or (iv) SMBC Nikko Securities America,
Inc., toll free at 1-888-868-6856.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.



--------------------------------------------------------------------------------

SCHEDULE II-B

PRICING TERM SHEET

Pricing Term Sheet, dated August 2, 2018

To Preliminary Offering Memorandum, dated August 2, 2018

Strictly Confidential

 

LOGO [g442269g0804050343124.jpg]

Pacific Gas and Electric Company

$300,000,000 4.65% Senior Notes due August 1, 2028

 

Issuer:    Pacific Gas and Electric Company Legal Format:    Exempt from
registration under Rule 144A/Regulation S under the U.S. Securities Act of 1933,
as amended Ratings (Moody’s/S&P/Fitch)*:    [Intentionally Omitted] Trade Date:
   August 2, 2018 Settlement Date:    August 6, 2018 (T+2) Security Description:
   4.65% Senior Notes due August 1, 2028 Principal Amount:    $300,000,000
Maturity Date:    August 1, 2028 Coupon:    4.65% Benchmark Treasury:    2.875%
due May 15, 2028 Benchmark Treasury Yield:    2.986% Spread to Benchmark
Treasury:    +170 basis points Yield to Maturity:    4.686% Issue Price:   
99.716% Interest Payment Dates:    February 1 and August 1, commencing
February 1, 2019 Redemption Provisions:   

At any time prior to May 1, 2028 (the date that is three months prior to the
maturity date (the “par call date”)), we may, at our option, redeem the 2028
notes in whole or in part at a redemption price equal to the greater of:

 

•  100% of the principal amount of the 2028 notes to be redeemed; or

 

•  as determined by the Quotation Agent, the sum of the present values of the
remaining scheduled payments of principal and interest on the 2028 notes to be
redeemed that would be due if the 2028 notes matured on the par call date (not
including any portion of payments of interest accrued as of the redemption
date), discounted to the redemption date on a semiannual basis at the Adjusted
Treasury Rate plus 30 basis points,

 

plus, in either case, accrued and unpaid interest to, but not including, the
redemption date.

 

At any time on or after the par call date, we may redeem the 2028 notes, in
whole or in part, at 100% of the principal amount of the 2028 notes being
redeemed, plus accrued and unpaid interest to, but



--------------------------------------------------------------------------------

   not including, the redemption date. Denominations:    $100,000/$1,000 CUSIP:
   694308 JA6 (144A); U69430 AH6 (Reg S) ISIN:    US694308JA65 (144A);
USU69430AH66 (Reg S) Concurrent Debt Offering:    $500,000,000 principal amount
of 4.25% Senior Notes due August 1, 2023 Use of Proceeds:    We expect to use
the net proceeds from this offering and the concurrent debt offering (i) to
repay at maturity $500,000,000 aggregate principal amount of our outstanding
Floating Rate Senior Notes due November 28, 2018, (ii) to repay at maturity
$250,000,000 of our outstanding unsecured term loan maturing on February 22,
2019 (the “Term Loan”) and (iii) for general corporate purposes. As of July 25,
2018, the interest rate on the Term Loan was 2.67% per annum. Until the
aggregate net proceeds are used for their intended purposes, such proceeds will
be used for general corporate purposes. Registration Rights:    The senior notes
will have registration rights, as more fully described in the Preliminary
Offering Memorandum. Joint Book-Running Managers:   

Goldman Sachs & Co. LLC

Mizuho Securities USA LLC

RBC Capital Markets, LLC

SMBC Nikko Securities America, Inc.

Co-Managers:   

BNY Mellon Capital Markets, LLC

MUFG Securities Americas Inc.

Samuel A. Ramirez & Company, Inc.

TD Securities (USA) LLC

The Williams Capital Group, L.P.

Apto Partners, LLC

Penserra Securities LLC

 

*

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

The senior notes have not been registered under the U.S. Securities Act of 1933
and are being offered only to qualified institutional buyers under Rule 144A and
outside the United States in compliance with Regulation S.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the senior notes or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

You may obtain a copy of the Preliminary Offering Memorandum and Final Offering
Memorandum (when available) for this transaction by calling your sales
representative from (i) Goldman Sachs & Co. LLC, toll free at 1-866-471-2526,
(ii) Mizuho Securities USA LLC, toll free at 1-866-271-7403, (iii) RBC Capital
Markets, LLC, toll free at 1-866-375-6829 or (iv) SMBC Nikko Securities America,
Inc., toll free at 1-888-868-6856.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.



--------------------------------------------------------------------------------

SCHEDULE III

 

A.

None

 

B.

None



--------------------------------------------------------------------------------

Exhibit A

Company Counsel Opinion

[Attached]



--------------------------------------------------------------------------------

Company Counsel Negative Assurance Letter

[Attached]



--------------------------------------------------------------------------------

Exhibit B

General Counsel Opinion

[Attached]

 